Citation Nr: 0300350	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  95-33 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to an increased rating for osteochondritis 
dissecans of the left knee, currently evaluated as 20 
percent disabling.


WITNESS AT HEARING ON APPEAL

Veteran


REPRESENTATION

Appellant represented by:	National Veterans 
Organization of America


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel

INTRODUCTION

The veteran had active service from November 1968 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 decision by the 
Department of Veterans Affairs (VA), Indianapolis, 
Indiana, Regional Office (RO).  That decision, in 
pertinent part, denied entitlement to an increased rating 
for osteochondritis dissecans of the left knee, which was 
then rated as 10 percent disabling.  A November 2001 
rating decision increased the disability rating for 
osteochondritis dissecans of the left knee to 20 percent.  
As this is not the full benefit sought, the issue remains 
on appeal.  The claim has since come under the 
jurisdiction of the Waco, Texas RO.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on 
appeal has been obtained, and the VA has satisfied the 
duty to notify the veteran of the law and regulations 
applicable to the claim, the evidence necessary to 
substantiate the claim, and what evidence was to be 
provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.

2.  The evidence does not reasonably show that 
osteochondritis dissecans of the left knee is productive 
of more than mild impairment of the knee due to lateral 
instability or recurrent subluxation.

3.  There is some X-ray evidence of arthritis of the left 
knee with clinical evidence of slight limitation of 
flexion and extension; however, even with consideration of 
pain and flare-ups of pain, the degree of limitation does 
not more nearly approximate 60 degrees of flexion or 15 
degrees extension.



CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
osteochondritis dissecans of the left knee have not been 
met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003-5010, 5257, 5260, and 5261 (2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been 
made to the laws and regulations concerning the VA's 
duties in developing a claim for a VA benefit.  On 
November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 11 Stat. 2096 (2000) was 
enacted.  The VCAA redefines the VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 & Supp. 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply 
to any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before 
that date but not decided by the VA as of that date, with 
the exception of the amendment to 38 C.F.R. § 3.156(a) 
(relating to the definition of new and material evidence) 
and to the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii) (pertaining to VA assistance in the 
case of claims to reopen previously denied final claims), 
which apply to any application to reopen a finally decided 
claim received on or after August 29, 2001.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, 
and no further assistance is required in order to comply 
with the VA's statutory duty to assist him with the 
development of facts pertinent to his claim.  See 
38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him a VA examination addressing his left 
knee disability.  There is no indication of additional 
relevant medical evidence that has not been obtained by 
the RO to date.

The VA's duty to notify the veteran of the evidence 
necessary to substantiate his claim has also been met, as 
the RO informed him of the need for such evidence in a 
February 2001 letter.  See 38 U.S.C.A. § 5103A (West 1991 
& Supp. 2002).  This letter, which includes a summary of 
the newly enacted provisions of 38 U.S.C.A. §§ 5103 and 
5103A, also contains a specific explanation of the type of 
evidence necessary to substantiate the veteran's claim, as 
well as which portion of that evidence (if any) was to be 
provided by him and which portion the VA would attempt to 
obtain on his behalf.  The specific requirements for a 
grant of the benefit sought on appeal will be discussed in 
further detail below, in conjunction with the discussion 
of the specific facts of this case.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Factual Background

Service medical records indicate that the veteran was 
diagnosed with osteochondritis dissecans of the left knee 
in January 1969.  Service connection was granted, in a 
June 1971 rating decision, for osteo-arthritis dissecans 
of the left knee.  An initial disability rating of 10 
percent was assigned under diagnostic code 5299.

A December 1973 rating decision continued a 10 percent 
disability rating for a left knee condition, reclassifying 
his condition as osteochondritis dissecans of the left 
knee.

In August 1994, the veteran filed a claim for an increased 
rating for his left knee disability.

A September 1994 VA treatment note shows that the veteran 
reported that his knee occasionally gave out.  On 
examination there was crepitation with range of motion.  
Flexion and extension were within normal limits.  The 
ligaments were intact.  There was joint line tenderness 
and no effusion.  The diagnosis was left knee pain and 
arthritis.

A VA examination was scheduled for January 1995.  The 
veteran failed to report for the examination.

A May 1995 rating decision continued a 10 percent 
disability rating for osteochondritis dissecans of the 
left knee under Diagnostic Code 5299-5003.

The veteran testified at a hearing before a hearing 
officer held at the RO in February 1996.  The veteran 
stated that he experienced constant pain in his left knee.  
He indicated that his leg would occasionally get numb.  He 
reported that prolonged walking, standing, bending or 
other activities increased his pain.  The veteran stated 
that he experienced popping and grinding noises and his 
knee occasionally gave away.  He noted that his left knee 
pain increased when he flexed or extended his knee.  The 
veteran reported that his left knee disability had 
negatively affected his employment.

A February 1996 VA examination report shows that the 
veteran complained of left knee pain at that time.  On 
examination, there was a full range of motion in the left 
knee.  The diagnosis was left knee osteochondritis.  A VA 
examination x-ray report, dated February 1996, indicated 
that there was little apparent change in the left medial 
femoral chondyle osteochondritis dissecans, as compared to 
a November 1994 x-ray.  The degree of minimal degenerative 
joint disease involving the medial compartment was 
unchanged.  There was no evidence of acute fracture, 
dislocation or subluxation.  The impression was medial 
femoral chondyle osteochondritis dissecans.

A March 1999 VA treatment note reflects that the veteran 
complained of pain in the medial aspect of the left knee.  
On examination, there was no effusion or tenderness.  The 
diagnosis was degenerative joint disease of the left knee.

It was recorded in a March 2001 VA examination report that 
the veteran's claims file was reviewed prior to the 
examination.  The veteran complained of pain in the left 
knee, which had progressively worsened in the last several 
years.  On examination, active and passive range of motion 
of the left knee revealed that flexion was limited to 125 
degrees.  Left knee extension was limited to -4 degrees.  
Crepitation was 1+.  No effusion or atrophy of the 
quadriceps was noted.  There was no laxity of the left 
knee.  Pain in the left knee began at 130 degrees of 
flexion and ended at 125 degrees.  Pain began at -10 
degrees of extension and ended at -4 degrees.  On acute 
flare-ups of pain the examiner noted that there was 
probably 25 percent less range of motion of the left knee.  
Pain was visibly manifested in the left knee on motion.  
There was no ankylosis involving the left knee.  There was 
no gait abnormality and no weight bearing abnormality 
noted.  The diagnosis was chronic osteochondritis 
dissecans involving the left knee.

A November 2001 rating decision increased the disability 
rating for osteochondritis dissecans of the left knee from 
10 to 20 percent.  In addition, the left knee disability 
was rated under Diagnostic Code 5257-5003, instead of 
5299-5003.

III.  Criteria

Disability evaluations are determined by the application 
of a schedule of ratings, which is based on the average 
impairment of earning capacity in civil occupations.  See 
38 U.S.C.A. § 1155.  Separate diagnostic codes identify 
the various disabilities.

The assignment of a particular Diagnostic Code is 
dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code 
may be more appropriate than another based on such factors 
as an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  In reviewing 
the claim for a higher rating, the Board must consider 
which Diagnostic Code or Codes are most appropriate for 
application of the veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

Under Diagnostic Code 5257, a 10 percent rating is 
warranted for mild impairment of a knee, including 
recurrent subluxation or lateral instability.  Moderate 
impairment is evaluated as 20 percent disabling and a 30 
percent evaluation is warranted for severe impairment.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

Under Diagnostic Code 5260, limitation of flexion of the 
leg to 60 degrees warrants a 0 percent rating.  When 
flexion is limited to 45 degrees, a 10 percent rating is 
assigned.  A 20 percent rating is appropriate where 
flexion is limited to 30 degrees.  A 30 percent rating is 
assigned in the case of flexion limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, limitation of extension of the 
leg to 5 degrees warrants a 0 percent rating.  When 
extension is limited to 10 degrees, a 10 percent rating is 
assigned.  A 20 percent rating is appropriate where 
extension is limited to 15 degrees.  A 30 percent rating 
is assigned in the case of extension limited to 20 
degrees.  A 40 percent rating is appropriate where 
extension is limited to 30 degrees.  A 50 percent rating 
is assigned for limitation of extension to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

In cases of evaluation of orthopedic injuries there must 
be adequate consideration of functional impairment 
including impairment from painful motion, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.10, 
4.40, 4.45, and 4.59;  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The medical nature of the particular disability 
to be rated under a given diagnostic code determines 
whether the diagnostic code is predicated on loss of range 
of motion.  If a musculoskeletal disability is rated under 
a specific diagnostic code that does not involve 
limitation of motion and another diagnostic code based on 
limitation of motion may be applicable, the latter 
diagnostic code must be considered in light of sections 
4.40, 4.45, and 4.59.  VAOPGCPREC 09-98 (August 14, 1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination 
and endurance.  It is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to all these 
elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, 
or associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or it may be 
due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on 
use must be regarded as seriously disabled.  A little used 
part of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition 
of the skin, absence of normal callosity or the like.  38 
C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-
up, contracted scars, etc.);  (b) more movement than 
normal (from flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.);  (c) weakened 
movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.);  
(d) excess fatigability;  (e) incoordination, impaired 
ability to execute skilled movements smoothly;  and 
(f) pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and 
weight-bearing are related considerations.  For the 
purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, 
etc., on pressure or manipulation, should be carefully 
noted and definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  The intent 
of the schedule is to recognize painful motion with joint 
or periarticular pathology as productive of disability.  
It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for 
the joint.  Crepitation either in the soft tissues such as 
the tendons or ligaments, or crepitation within the joint 
structures should be noted carefully as points of contact 
which are diseased.  Flexion elicits such manifestations.  
The joints involved should be tested for pain on both 
active and passive motion, in weight bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

In a General Counsel opinion, VAOGCPREC 23-97 (July 1, 
1997), General Counsel established that when a veteran has 
arthritis and is rated separately under instability of the 
knee, Diagnostic Code 5257, those two disabilities may be 
rated separately under 38 C.F.R. § 4.71a, Diagnostic Codes 
5003 or 5010 and 5257.  See also VAOGCPREC 9-98 (August 
14, 1998).

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved, in 
this instance under Diagnostic Codes 5260 and 5261.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the 
ankle and the knee) or group of minor joints affected by 
limitation of motion to be combined not added.  Limitation 
of motion must be objectively confirmed by findings such 
as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion a 
10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or 
two or more minor joint groups; and a 20 percent 
evaluation is assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more 
minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Arthritis due to trauma is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Standard range of motion of a knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, 
the Board finds that the preponderance of the evidence is 
against a rating in excess of 20 percent for the veteran's 
left knee disability. 

The veteran is currently in receipt of a rating of 20 
percent for his left knee disability under Diagnostic 
Codes 5003 and 5257.  The March 2001 VA examination 
specifically ruled out instability and there is no 
indication of subluxation.  The VA treatment notes do not 
reflect instability or subluxation of the knee.  The Board 
notes the veteran's testimony that his knee gives out due 
to instability.  However, his testimony examined in 
conjunction with the clinical evidence of record, which is 
negative for any objective findings of instability or 
subluxation, does not indicate that the veteran's left 
knee impairment is any more than mild in degree.  
Accordingly, the evidence does not support a rating in 
excess of 10 percent under Diagnostic Code 5257.

It is also apparent that the veteran has a history of 
arthritis of the left knee and such has been considered by 
the RO.  While the most recent X-ray examination in March 
2001 failed to show arthritis, degenerative changes of the 
medial compartment of the left knee were noted on the 
February 1996 VA examination x-ray report and degenerative 
joint disease was noted in a March 1999 treatment note.  
Under Diagnostic Code 5003-5010 arthritis established by 
x-ray findings is rated according to limitation of motion 
for the joint or joints involved, in this instance under 
Diagnostic Codes 5260 and 5261.  

Turning to the question of the degree of limitation of 
left knee motion present, the Board notes that a September 
1994 VA treatment note reported that flexion and extension 
were within normal limits.  The February 1996 VA 
examination report also noted that there was full range of 
motion in the left knee.  The March 2001 VA examiner 
indicated that both passive and active range of motion was 
-4 to 125 degrees, which is noncompensable under the range 
of motion criteria.  However, a 10 percent rating is 
warranted for arthritis with any limitation of motion or 
even normal range of motion if there is pain.  38 C.F.R. § 
4.71a, DC 5003, 5010 (2002); Lichtenfels v. Derwinski, 1 
Vet. App. 484 (1991) (Arthritis manifested by painful 
motion and substantiated by X-rays warrants a 10 percent 
rating for each affected joint pursuant to DC 5003.); see 
also 38 C.F.R. § 4.59 (2000) (An actually painful joint is 
entitled to the minimum compensable rating for the joint.)  
Thus, at least another 10 percent rating is warranted for 
the veteran's arthritis with painful, slightly limited 
motion of the left knee, which, when coupled with the 
slight knee impairment due to instability, accounts for 
the current 20 percent rating.  As there is no medical 
evidence of more than mild knee impairment due to 
instability or subluxation, the question that remains is 
whether limitation of motion of the knee, with 
consideration of pain, is to a degree that supports a 
rating in excess of 10 percent under Code 5260 or 5261, 
thereby supporting an overall rating of greater than 20 
percent. 

The Board has also considered functional loss of the left 
knee, as is required under 38 C.F.R. §§ 4.40 and 4.45 
(2002).  There is no objective evidence of weakness, 
fatigue, incoordination, swelling, deformity, or disuse 
atrophy.  There is indication of pain and flare-ups of 
pain.  However, the most recent examination showed range 
of motion from -4 degrees of extension to 125 degrees of 
flexion; as noted above, such does not even support a 
compensable rating under Code 5260 or 5261.  Flare-ups of 
pain were estimated to result in a 25 percent greater 
limitation of motion.  There is no indication of how often 
the veteran experiences flare-ups but even if frequent it 
would still leave the degree of limitation of flexion and 
extension far short of what is required for a rating in 
excess of 10 percent; 60 degrees or less of flexion or 15 
degrees or more of extension.  The veteran also complained 
of pain at 10 degrees of extension upon the March 2001 
examination.  The examiner did not specifically indicate 
an additional loss of 6 degrees of extension do to pain 
but, even assuming that this is the case, such is also 
consistent with a 10 percent rating.  The Board finds the 
veteran's pain and flare-ups of pain of the left knee do 
not support a finding of additional functional limitation 
to a degree that would support a rating in excess of 10 
percent under the applicable rating criteria.  Id; DeLuca 
v. Brown, 8 Vet. App. 202, 204- 07 (1996).       

In sum, the veteran's left knee disability is not 
productive of more than mild impairment due to lateral 
instability or recurrent subluxation, and his arthritis of 
the left knee is not manifested by limitation of motion 
that more nearly approximates 60 degrees flexion or 15 
degrees extension, even with consideration of pain and 
flare-ups of pain.  Thus, a rating in excess of 20 percent 
is not warranted.  

The Board is cognizant of the VA General Counsel opinion 
that separate evaluations may be assigned for instability 
and limitation of motion under Diagnostic Codes 5257 and 
5260 or 5261.  VAOPGCPREC 23-97 (July 24, 1997). Here, as 
noted above, there is medical evidence of arthritis with 
painful motion of the knee and instability of the joint.  
Thus, separate compensable ratings under the cited legal 
authority may be granted.  However, for the aforementioned 
reasons, the veteran is not entitled to ratings in excess 
of 10 percent for his instability and arthritis with 
limitation of motion of the left knee, respectively, or to 
an overall rating in excess of 20 percent.  With regard to 
Diagnostic Codes 5259, 5260 and 5261, a separate 
evaluation cannot be awarded under those codes because 
they each involve consideration of pain and limited 
motion, thereby overlapping with one another.  See, e.g., 
VAOPGCPREC 9-98 (Aug. 14, 1998) (indicating that 
limitation of motion is a relevant consideration under 
Diagnostic Code 5259, and that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must be considered under that code)

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 
(1996), the Court held that the Board does not have 
jurisdiction to assign extra-schedular evaluations under 
38 C.F.R. § 3.321(b)(1), in the first instance.  However, 
there is no evidence that the veteran's osteochondritis 
dissecans alone has caused such marked interference with 
employment or necessitated frequent periods of 
hospitalization for the periods at issue such as would 
render impractical the application of the regular 
schedular standards.  In the absence of such factors, the 
Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

As the preponderance of the evidence is against the claim 
for a rating in excess of 20 percent for a left knee 
disability, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to a rating in excess of 20 percent for 
osteochondritis dissecans of the left knee is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

